Order and judgment (one paper) of Supreme Court, New York County, entered September 6, 1974, inter alia, directing defendant to pay a counsel fee of $10,000, unanimously modified, on the law and on the facts, without costs and without disbursements, to the extent of reducing said award to $5,000. On the record before us we agree with Special Term that $10,000 is a reasonable fee for the services rendered by plaintiff’s attorney, including the services rendered on this appeal. However, since plaintiff paid her attorney the sum of $5,000 (plus disbursements of $863.92), the award was excessive to the extent indicated. (Cf. Kann v. Kann, 38 A D 2d 545.) Concur — Markewich, J. P., Murphy, Tilzer, Capozzoli and Lynch; JJ.